


110 HR 3599 IH: Creating Access to Rides

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3599
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Ms. Moore of
			 Wisconsin introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to make grants to improve access to dependable, affordable automobiles by
		  low-income families.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Access to Rides
			 Act.
		2.Grants for
			 low-income car ownership programs
			(a)In
			 generalSection 403(a) of the
			 Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the
			 following:
				
					(6)Grants for
				low-income car ownership programs
						(A)PurposesThe
				purposes of this paragraph are to—
							(i)assist low-income
				families obtain dependable, affordable automobiles to improve their employment
				opportunities and access to training; and
							(ii)provide
				incentives to States, Indian tribes or tribal organizations, localities, and
				nonprofit entities to develop and administer programs that provide assistance
				with automobile ownership for low-income families.
							(B)DefinitionsIn
				this paragraph:
							(i)LocalityThe
				term locality means a municipality that does not administer a
				State program funded under this part.
							(ii)Low-income
				familiesThe term low-income families means families
				with total income of not more than 200 percent of the poverty line (as defined
				in section 673(2) of the Omnibus Budget Reconciliation Act of 1981, including
				any revision required by such section applicable to a family of the size
				involved).
							(iii)Nonprofit
				entityThe term nonprofit entity means a school,
				local agency, organization, or institution owned and operated by 1 or more
				nonprofit corporations or associations, no part of the net earnings of which
				inures, or may lawfully inure, to the benefit of any private shareholder or
				individual.
							(C)Authority to
				award grantsThe Secretary may award grants to States, counties,
				localities, Indian tribes or tribal organizations, and nonprofit entities to
				promote improving access to dependable, affordable automobiles by low-income
				families.
						(D)Grant approval
				criteriaThe Secretary shall establish criteria for approval of
				an application for a grant under this paragraph that include consideration
				of—
							(i)the extent to
				which the proposal, if funded, is likely to improve access to training and
				employment opportunities and child care services by low-income families by
				means of car ownership;
							(ii)the level of
				innovation in the applicant’s grant proposal; and
							(iii)any partnerships
				between the public and private sector in the applicant’s grant proposal.
							(E)Use of
				funds
							(i)In
				generalA grant awarded under this paragraph shall be used to
				administer programs that assist low-income families with dependable automobile
				ownership, and maintenance of, or insurance for, the purchased
				automobile.
							(ii)Supplement not
				supplantFunds provided to a State, Indian tribe or tribal
				organization, county, or locality under a grant awarded under this paragraph
				shall be used to supplement and not supplant other State, county, or local
				public funds expended for car ownership programs.
							(iii)General rules
				governing use of fundsThe rules of section 404, other than
				subsection (b) of that section, shall not apply to a grant made under this
				paragraph.
							(iv)Rule of
				interpretationFor purposes of any requirement, limitation, or
				prohibition imposed on an individual or family by or pursuant to this part,
				assistance provided to a low-income family pursuant to a program referred to in
				clause (i) shall not be considered assistance under a State program funded
				under this part.
							(F)ApplicationEach
				applicant desiring a grant under this paragraph shall submit an application to
				the Secretary at such time, in such manner, and accompanied by such information
				as the Secretary may reasonably require.
						(G)Reversion of
				fundsAny funds paid from a grant made under this paragraph that
				are not expended within 3 years after the date the grant is awarded shall be
				available for redistribution among other grantees in such manner and amount as
				the Secretary may determine, unless the Secretary extends by regulation the
				time period to expend the funds.
						(H)Limitation on
				administrative costs of the SecretaryNot more than an amount
				equal to 5 percent of the funds appropriated to make grants under this
				paragraph for a fiscal year shall be expended for administrative costs of the
				Secretary in carrying out this paragraph.
						(I)EvaluationThe
				Secretary shall, by grant, contract, or interagency agreement, conduct an
				evaluation of the programs administered with grants awarded under this
				paragraph.
						(J)Limitations on
				authorization of appropriationsThere are authorized to be
				appropriated to the Secretary for grants under this paragraph $50,000,000 for
				each of fiscal years 2008 through
				2012.
						.
			(b)Authority To use
			 funds in individual development accounts for car ownership, maintenance, and
			 insurance
				(1)Accounts
			 established under the TANF program
					(A)Additional
			 qualified purpose for use of fundsSection 404(h)(2)(B) of the
			 Social Security Act (42 U.S.C. 604(h)(2)(B)) is amended by adding at the end
			 the following:
						
							(iv)Qualified
				automotive expendituresQualified automotive expenditures paid
				from an individual development account directly to the persons to whom the
				amounts are
				due.
							.
					(B)DefinitionSection 404(h)(5) of the Social Security
			 Act (42 U.S.C. 604(h)(5)) is amended by adding at the end the following:
						
							(J)Qualified
				automotive expendituresThe
				term qualified automotive expenditures means expenditures for the
				purchase or maintenance of an automobile, or for insurance for an
				automobile.
							.
					(2)Accounts
			 established under the Assets for Independence programSection 404(8) of the Assets for
			 Independence Act (42 U.S.C. 604 note) is amended by adding at the end the
			 following:
					
						(E)Qualified
				automotive expenditures
							(i)In
				generalQualified automotive expenditures paid from an individual
				development account directly to the persons to whom the amounts are due.
							(ii)DefinitionIn
				clause (i), the term qualified automotive expenditures means
				expenditures for the purchase or maintenance of an automobile, or for insurance
				for an
				automobile.
							.
				
